Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edmund K. Awah appeals the district court’s order granting Defendant’s motion to strike his amended complaint and/or dismiss the complaint because Awah failed to file his amended complaint within the time allowed by the court’s prior order. We have reviewed the record and find no reversible error. See Thompson v. E.I. DuPont de Nemours & Co., Inc., 76 F.3d 530, 534 (4th Cir.1996) (holding that decision to find excusable neglect on a late filing is reviewed for an abuse of discretion). Accordingly, we affirm for the reasons stated by the district court. Awah v. Midland Credit Mgmt. of Am., No. 8:10-cv-00885-RWT, 2011 WL 3821600 (D.Md. Aug. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.